Case: 15-12389    Date Filed: 12/22/2016    Page: 1 of 9


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-12389
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:14-cr-20129-JLK-1


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                      versus
MARIO TAVAROUS YOUNG,

                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (December 22, 2016)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      The key issue in this appeal is whether a district court can deem waived an

accused’s right to a speedy trial unless he objects promptly and makes a written
               Case: 15-12389     Date Filed: 12/22/2016     Page: 2 of 9


demand for a trial within the 70-day period mandated by the Speedy Trial Act of

1974, 18 U.S.C. § 3161(c)(1). A pretrial order that scheduled Mario Tavarous

Young’s criminal trial after the statutory period warned that the district court

would “deem [Young’s right to a] speedy trial to be waived unless . . . [he]

otherwise notif[ed] the [district] court within ten (10) days . . . that [he] object[ed]

to []his trial date and insist[ed], in writing, on a trial date within the Speedy Trial

Act deadlines.” Young did not object, but before trial, he moved to dismiss his

indictment for failure to comply with the Act. See id. § 3162(a)(2). The district

court denied Young’s motion based on the waiver provision in its pretrial order,

and a jury convicted Young of possessing with intent to distribute cocaine base, 21

U.S.C. § 841(a)(1), and possessing a firearm as a felon, 18 U.S.C. §§ 922(g)(1),

924(e)(1). Because an accused “may not prospectively waive the application of the

Act,” Zedner v. United States, 547 U.S. 489, 500 (2006), the district court erred by

denying Young’s motion to dismiss his indictment. We vacate Young’s

convictions and remand for the district court to determine whether to dismiss

Young’s indictment with or without prejudice.

                                 I. BACKGROUND

      On March 4, 2014, a grand jury indicted Young for three offenses related to

his possession of drugs and a firearm. See 21 U.S.C. § 841(a)(1); 18 U.S.C.

§§ 922(g), 924(e)(1), 924(c)(1)(A)(i). On March 7, 2014, the district court issued a


                                            2
               Case: 15-12389      Date Filed: 12/22/2016    Page: 3 of 9


scheduling order that set Young’s trial for June 23, 2014. The order also stated

that, if “the scheduled trial date . . . [was] set beyond the time limits of the Speedy

Trial Act,” the district court would “deem speedy trial to be waived unless the

parties” gave notice “within ten (10) days . . . that they object[ed] to this trial date

and insist[ed], in writing, on a trial date within the Speedy Trial Act deadlines.” On

March 14, 2014, the district court arraigned Young and appointed him counsel.

      On June 11, 2014, defense counsel filed an unopposed motion to continue

the trial. The district court granted the motion and issued an order that rescheduled

Young’s trial for September 8, 2014. That order included another warning about

the waiver of rights under the Speedy Trial Act.

      On August 20, 2014, Young filed pro se a motion to dismiss his indictment.

Young argued that the scheduling of his trial on June 23, 2014, which was 101

days after his arraignment, violated the Act under Zedner, 547 U.S. 489. The

government responded that Young was not entitled to dismissal because he failed

to object and demand an earlier trial date, as required in the pretrial order.

      A magistrate judge held an evidentiary hearing and recommended that the

district court deny Young’s motion to dismiss. The magistrate judge determined

that “[a]sking for a continuance because the defense would not have been prepared

for trial was in effect a waiver of the right to require the government to bring




                                            3
               Case: 15-12389       Date Filed: 12/22/2016   Page: 4 of 9


[Young] to trial within 70 days of his first appearance.” The magistrate judge ruled

that Young’s request for a continuance rendered moot his motion to dismiss.

      Defense counsel objected to the recommendation. Counsel argued there was

no waiver because Young had demanded his full panopoly of rights during

arraignment and because the 70-day deadline in the Act expired before he moved

for a continuance. The government replied that the defense could not request

dismissal of the indictment based on a violation of the Act after having represented

that it was unprepared for trial.

      The district court denied Young’s motion to dismiss. The district court stated

that it tried “to comply in spirit with the Speedy Trial Act” and that counsel was

obligated to “pay attention” to the notice in the scheduling order and make “an

objection to the fact that [trial] may be” after the speedy trial deadline. The district

court also stated that “it was self-evident” that it had granted a continuance “in the

interest of justice” and that “no defense counsel could object to the granting of [its]

motion even [if the trial had been] set . . . beyond the 70 days [when] it was done

for the purpose of giving the defendant time . . . to conduct the investigation[] and

to complete preparations” for trial.

      A jury convicted Young of possessing with intent to distribute cocaine base,

21 U.S.C. § 841(a)(1), and possessing a firearm as a felon, 18 U.S.C. §§ 922(g)(1),




                                            4
              Case: 15-12389     Date Filed: 12/22/2016    Page: 5 of 9


924(e)(1). The district court sentenced Young to 180 months of imprisonment.

This appeal followed.



                          II. STANDARD OF REVIEW

      We review de novo the denial of a motion to dismiss based on a violation of

the Speedy Trial Act. United States v. Mathurin, 690 F.3d 1236, 1239 (11th Cir.

2012).

                                 III. DISCUSSION

      Zedner controls this appeal. In that decision, the Supreme Court held that the

trial deadline in the Speedy Trial Act cannot be enlarged by “mere consent or

waiver” of a defendant. 547 U.S. at 500. The Act mandates that, after a defendant

enters a plea of not guilty, his trial “shall commence within seventy days” of the

filing of his indictment or his appearance before a judge, whichever is later. 18

U.S.C. § 3161(c)(1). Although there are “numerous categories of delay that are not

counted in applying the . . . deadline[],” the Act “specifies [those exclusions] in

detail.” Zedner, 547 U.S. at 500.

      The district court violated the Act by scheduling Young’s trial past the

speedy trial deadline. The 70-day period commenced running after Young’s

appearance hearing on March 14, 2014, and expired on May 23, 2014, which was a

month before Young’s trial date. Although Young filed a motion for an extension


                                           5
              Case: 15-12389     Date Filed: 12/22/2016    Page: 6 of 9


on June 11, 2014, that motion could not have tolled the speedy trial deadline

because it had already expired. See Tinker v. Moore, 255 F.3d 1331, 1333 (11th

Cir. 2001) (holding, in habeas corpus context, that an otherwise properly-filed

application cannot toll the federal limitations period “when there is no period

remaining to be tolled”).

      In Zedner, the Supreme Court ruled that “a defendant may not prospectively

waive the application of the Act” and that a delay attributable to a continuance

cannot be excluded from the speedy trial deadline by “mere consent or waiver.”
547 U.S. at 500. The Act “comprehensively regulates the time within which a trial

must begin” and “[c]onspicuously . . . has no provision excluding periods of delay

during which a defendant waives [its] application.” Id. That statutory “omission

was a considered one.” Id. Congress withheld defendants’ ability to make

prospective waivers to fulfil the dual purposes of the Act: to safeguard defendants

against undue delays in their trials and to protect society by ensuring that criminal

cases are resolved quickly. Id. at 500–51; see Barker v. Wingo, 407 U.S. 514, 519–

22 (1972) (describing the dual interests of the Speedy Trial Clause of the Sixth

Amendment). If a defendant were empowered to waive the trial deadline, the Court

reasoned, it would vitiate the protections afforded society by speedy justice, which

includes lessening the opportunity for recidivism during pretrial release and

preserving “the deterrent effect of punishment.” Zedner, 547 U.S. at 501, 502.


                                          6
               Case: 15-12389      Date Filed: 12/22/2016     Page: 7 of 9


       The district court “deem[ed] speedy trial to be waived unless the parties . . .

object[ed] . . . and insist[ed] . . . on a trial date within the Speedy Trial Act

deadlines,” but whether a district court presumes waiver or exacts a waiver from

the defendant is a distinction without difference. Both practices circumvent the

strict procedural requirements to be undertaken under the Act. See 18 U.S.C.

§ 3161(h). And, in so doing, both practices disserve the interest of the public in

efficient justice. See also Barker, 407 U.S. at 526–28 (“reject[ing] . . . the rule that

a defendant who fails to demand a speedy trial forever waives his right” because it,

in part, disserves “society[’s] . . . particular interest in bringing swift

prosecutions”).

       Courts are obligated to comply with the language of the Act when setting

trial dates, not simply, as the district court professed, to “comply in spirit with the

Act.” The district court, which admittedly scheduled trials “90 days instead of 70

days, or 71 days instead of 70,” failed to comply with the dictates of the Act.

Young could have waived his right to the dismissal of his indictment for a

violation of the Act, 18 U.S.C. § 3162(a)(2), but he did not do so. Young timely

moved for dismissal of his indictment before his trial commenced. See id.

       The government argues that Young is estopped from obtaining a dismissal of

his indictment, but we disagree. The doctrine of estoppel bars a party from

assuming inconsistent positions during an action to benefit his cause. Zedner, 547


                                             7
               Case: 15-12389     Date Filed: 12/22/2016    Page: 8 of 9
U.S. at 504. Like the defendant in Zedner, Young did not “succeed in persuading

the District Court to accept the proposition that prospective waivers of Speedy

Trial Act rights are valid.” Id. at 505 (internal quotation marks and brackets

omitted). The district court affected a waiver of Young’s right to a speedy trial.

And Young’s motion for a continuance, made after the speedy trial deadline had

expired, was not “clearly inconsistent with the position that he now takes in

seeking dismissal of the indictment.” See id.(internal quotation marks omitted).

Young did not move to exceed the speedy trial deadline and did not make a request

that was contrary to his later position that the district court violated the Act by

scheduling his trial after the speedy trial deadline. Young is not estopped from

moving to dismiss his indictment.

      The district court erred by denying Young’s motion to dismiss his

indictment. The Act mandates that, when a trial does not begin within the speedy

trial deadline, the information or indictment must be dismissed on the defendant’s

motion. 18 U.S.C. § 3162(a)(2). Although the district court enjoys “great discretion

to make decisions concerning trial schedules and to respond to abuse and delay

where appropriate,” the Act “confines the exercise of that discretion . . . [and]

mandat[es] dismissal of the indictment upon violation of [its] precise time limits.”

United States v. Taylor, 487 U.S. 326, 343–44 (1988).




                                           8
              Case: 15-12389     Date Filed: 12/22/2016    Page: 9 of 9


      Young’s right to a speedy trial was violated, which requires us to vacate his

convictions and remand for the district court to dismiss the indictment, but that

dismissal may be with or without prejudice. See 18 U.S.C. § 3162(a)(2). The Act

provides criteria to guide the district court in determining whether to permit or bar

reprosecution. The district court “shall consider, among others, each of the

following factors: the seriousness of the offense; the facts and circumstances of the

case which led to the dismissal; and the impact of a reprosecution on the

administration of this chapter and on the administration of justice.” Id. Because we

vacate Young’s convictions, we need not address his arguments about the

enhancement of his sentence under the Armed Career Criminal Act.

                                IV. CONCLUSION

      We VACATE Young’s convictions and REMAND for the district court to

dismiss Young’s indictment.




                                          9